BY THE COMMISSION.
Gasparilla Ferry Corporation is the owner of a 50 year franchise heretofore issued by this commission on January 14, 1941 (order #1336) to Boca Grande Ferry Company, Inc. and subsequently transferred to Gasparilla Ferry Corporation on May 1, 1952 (order #1786). The franchise authorizes the operation of a ferry between Placida, located on the mainland in Charlotte County, and Gasparilla Island, in Lee County.
By its present application, Gasparilla Ferry Corporation requests authority to suspend operation of its ferry service upon the official opening of the causeway of Florida Bridge Co. Said company, on May 8, 1952, was granted a franchise (order # 1789) to construct, maintain and operate a toll bridge and related causeways in Charlotte County between Placida and Gasparilla Island. This bridge is now nearing completion and will be opened to public use in the very near future.
After due consideration of this application and the commission now being advised in the premises, it is ordered that Gasparilla Ferry Corporation be and it is hereby authorized to suspend operation of its ferry service upon the official opening of the causeway of Florida Bridge Co., pending further order of this commission.